Case: 11-14046   Date Filed: 07/13/2012   Page: 1 of 3

                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 11-14046
                      ________________________

                  D. C. Docket No. 8:11-cv-00724-SCB,
                    BKCY No. 8:09-bk-06495-MGW

In Re: SUMMIT VIEW, LLC,
       ASHLEY GLEN, LLC,
       RIVERWOOD, LLC,

                                         Debtors.
__________________________________________________________________

THADDEUS FREEMAN PLLC,

                                               Plaintiff-Appellant,

                                  versus

SUMMIT VIEW, LLC,
ASHLEY GLEN, LLC,
RIVERWOOD, LLC,

                                               Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________
                             (July 13, 2012)
                Case: 11-14046      Date Filed: 07/13/2012      Page: 2 of 3

Before DUBINA, Chief Judge, EDMONDSON, Circuit Judge, and RESTANI,*
Judge.

PER CURIAM:

       This is an appeal from an order of the district court upholding an order of

the bankruptcy court in which the bankruptcy court granted the debtors’ motion to

enforce settlement agreement in favor of Appellees, Summit View, LLC, Ashley

Glen, LLC, and Riverwood, LLC, and over the objection of the Appellant,

Thaddeus Freeman, PLLC (“Freeman”). Freeman, counsel for the creditor, WDG

Construction, Inc., (“WDG”) opposed the enforcement of the settlement agreement

on the ground that his charging lien attached to plan payments due under the

settlement agreement. The bankruptcy court, however, disagreed, and ruled that

Freeman’s charging lien did not attach to plan payments, and further, that Freeman

was estopped from enforcing his lien as to those payments. The district court

affirmed the bankruptcy court’s order and Freeman then perfected this appeal.

       The issues presented on appeal are (1) whether the bankruptcy court and the

district court correctly held that Freeman’s charging lien applies only to the funds

recovered by his client under the settlement agreement; (2) whether the bankruptcy



       *
        Honorable Jane A. Restani, United States Court of International Trade Judge, sitting by
designation.


                                              2
              Case: 11-14046     Date Filed: 07/13/2012   Page: 3 of 3

court and the district court correctly ruled that Freeman’s charging lien did not

attach to the subject plan payments subsequent to their assignment under the

settlement agreement; and (3) whether the bankruptcy court and district court

correctly held that Freeman was estopped from asserting a charging lien.

      In bankruptcy proceedings, we review factual findings for clear error and

conclusions of law de novo. Gen. Trading, Inc. v. Yale Materials Handling Corp.,

119 F.3d 1486, 1494 (11th Cir. 1997). We review the district court’s conclusions

of law, that were in turn reflective of conclusions of the bankruptcy court, de novo.

Id.

      After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we affirm the district court’s order affirming the bankruptcy

court’s order granting the debtors’ motion to enforce settlement agreement based

on the district court’s well-reasoned order filed on August 1, 2011.

      AFFIRMED.




                                          3